--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, Naked Brand Group Inc., a Nevada corporation (the
“Borrower), promises to pay to Alan Aaron or its Assignees (the “Lender”) the
Principal Sum along with the Interest Rate and any other fees according to the
terms herein. This Note will become effective only upon execution by both
parties and delivery of the first payment of Consideration by the Lender (the
“Effective Date”).


The Principal Sum is $150,000 (one hundred and fifty thousand) plus accrued and
unpaid interest and any other fees. The consideration is $150,000 (one hundred
and fifty thousand) payable by wire which shall be paid by the Lender upon
closing of this Note. The Maturity Date is 4 months from the Effective Date of
receipt of payment (the “Maturity Date”) and is the date upon which the
Principal Sum of this Note, as well as any unpaid interest shall be due and
payable. Interest will be a one-time charge of 15% or $22,500.


1. Repayment. The Borrower may repay this Note at any time on or before the date
of Maturity without penalty. Payments are due as outlined in the Payment
Schedule (Exhibit A) during the term of the Note in the amount of $21,562.50
(each a “Regular Repayment”).


2. Additional Consideration. As additional consideration for entering into the
Note, the Borrower will issue 100,000 shares of fully paid and non-assessable
common stock of the Borrower to the Lender, to be delivered to the Lender within
fifteen (15) days of the Effective Date.


3. Piggyback Registration Rights. The Borrower shall include on the next
registration statement the Borrower files with the SEC all shares issued in
conjunction with this note. Failure to do so will result in liquidated damages
of 2% of the outstanding principal balance of this Note being immediately due
and payable to the Lender at its election in the form of cash payment or
addition to the balance of this Note.


4. Default.  The following are events of default under this Note: (i) Borrower
shall fail to pay any principal and interest payment under the Note when due and
payable; or (ii) the Borrower generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any; or (iii) the Borrower shall make a general assignment for the
benefit of its creditors; or (iv) the Borrower shall file a petition for relief
under any bankruptcy, insolvency, or similar law (domestic or foreign); or (v)
an involuntary proceeding shall be commenced or filed against the Borrower.


 
 

--------------------------------------------------------------------------------

 
5. Remedies.  In the event of default, the outstanding principal amount of this
Note, liquidated damages, fees and other amounts owing in respect thereof shall
become, at the Lender’s election, immediately due and payable in cash at the
Mandatory Default Amount.  The Mandatory Default Amount consists of (i) the
outstanding principal amount of this Note; (ii) any liquidated damages accrued
and payable hereunder; (iii) unpaid interest consisting of 15% of the
outstanding principal amount; (iv) reimbursement of reasonable attorneys fee and
costs.  In addition, in the event of default, the Lender will be entitled to
5,000 shares of fully paid and non-assessable shares of common stock of the
Borrower for each Regular Repayment that is not made when due under the terms
noted above.


6 Security. The amounts due under this Note will be secured by a personal
Guarantee to be entered into between the Borrower, the Guarantor and the Lender
pursuant to which the Guarantor will pledge his shares in the Borrower as
security for the Borrower’s obligations under this Note.


7. Assignability.  The Borrower shall not assign this Note.  This Note will be
binding upon the Borrower and its successors and will accrue to the benefit of
the Lender and may be assigned by the Lender to anyone of its choosing without
the Borrower’s approval.


8. Governing Law.  This Note will be governed by, and enforced in accordance
with the laws of the state of New York.




DATED this 3rd day of September 2013




Borrower:
 


/s/ Alex McAulay                                                      
Alex McAulay
Naked Brand Group Inc.
Chief Financial Officer


Date: September 3, 2013


Lender:




/s/ Alan Aaron                                                                
Alan Aaron


Date: September 3, 2013

 
2

--------------------------------------------------------------------------------

 



Exhibit A


Dates will be prorated to the actual Effective Date. This schedule is prepared
with the assumption that Consideration will be received on September 3, 2013.


Date
Principal
Interest
Total Payment
September 18, 2013
$ 18,750
$ 2,812.50
$ 21,562.50
October 3, 2013
$ 18,750
$ 2,812.50
$ 21,562.50
October 18, 2013
 $ 18,750
$ 2,812.50
$ 21,562.50
November 3, 2013
$ 18,750
$ 2,812.50
$ 21,562.50
November 18, 2013
$ 18,750
$ 2,812.50
$ 21,562.50
December 3, 2013
$ 18,750
$ 2,812.50
$ 21,562.50
December 18, 2013
$ 18,750
$ 2,812.50
$ 21,562.50
January 3, 2013
$ 18,750
$ 2,812.50
$ 21,562.50
Total payments
$ 150,000
$ 22,500
$ 172,500




 
3

--------------------------------------------------------------------------------

 

 
Exhibit B


US DOLLAR WIRE INSTRUCTIONS
 
INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP
 
HSBC BANK USA
ONE HSBC CENTER
BUFFALO, NEW YORK  14203
ABA NO.:                                                     021 001 088
SWIFT CODE:                                                     MRMDUS33
ACCOUNT NO.:                                                     000050881
 
For further credit to:
HSBC BANK CANADA
885 WEST GEORGIA STREET
VANCOUVER, BRITISH COLUMBIA
CANADA  V6C 3G1
ACCOUNT NAME:                                                     CLARK WILSON
LLP
U.S. TRUST ACCOUNT NO.: 491689-002
TRANSIT NO.:   10020
BANK CODE:                                16
SWIFT NO.:                                HKBCCATT

 
PLEASE ALSO INSTRUCT YOUR BANKER TO QUOTE YOUR NAME, NAKED BRAND GROUP INC. AND
OUR FILE NO. 29691-0001/VZH



 
4

--------------------------------------------------------------------------------

 



Exhibit C
 
UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE
 
The purpose of this Unites States Accredited Investor Questionnaire (this
“Questionnaire”) is to assure Naked Brand Group Inc. (the “Corporation”) that
Alan Aaron will meet certain requirements of Regulation D promulgated under the
United States Securities Act of 1933 (the “1933 Act”).  The Corporation will
rely on the information contained in this Questionnaire for the purposes of such
determination.
 
JMJ understands and agrees that the convertible note (the “Note”) (or the common
shares underlying the Note) (collectively, the “Securities”) have been or will
be registered under the 1933 Act, or applicable state, provincial or foreign
securities laws, and the Securities are being offered and issued to the Finder
in reliance upon the exemption provided in Section 4(2) of the 1933 Act and Rule
506 of Regulation D under the 1933 Act for non-public offerings. The Securities
offered hereby are not transferable except in accordance with the restrictions
described herein.
 
JMJ represents, warrants, covenants and certifies (which representations,
warranties, covenants and certifications shall survive the closing of the
issuance of the Note) to the Corporation (and acknowledges that the Corporation
is relying thereon) that:
 
1.  
it is not resident in British Columbia;

 
2.  
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment;

 
3.  
it is acquiring the Securities as principal for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Securities in violation of the United States securities laws;

 
4.  
it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Securities for an indefinite period of time;

 
5.  
the Finder satisfies one or more of the categories indicated below (please place
an “X” on the appropriate lines):

___________
an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000,
___________
a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors,
___________
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),
___________
a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
___________
an entity in which all of the equity owners satisfy the requirements of one or
more of the categories of accredited investor as set out in Regulation D;

 
6.  
it has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

 
7.  
if JMJ decides to offer, sell or otherwise transfer any of the Securities, it
will not offer, sell or otherwise transfer any of such Securities directly or
indirectly, unless:

 
(a)  
the sale is to the Corporation,

 
(b)  
the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations in which such sale is made;

 
(c)  
the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws, or

 
(d)  
the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities, and

 
(e)  
it has prior to such sale pursuant to subsection (c) or (d) furnished to the
Corporation an opinion of counsel of recognized standing reasonably satisfactory
to the Corporation, to such effect;

 
8.  
it understands and acknowledges that upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Securities, and all securities issued in exchange therefor or
in substitution thereof, will bear a legend (in addition to the legends required
by Canadian securities laws) in substantially the following form:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF NAKED
BRAND GROUP INC. (THE “ISSUER”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER; (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN
ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE
ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO SUCH EFFECT. ”
 
9.  
it consents to the Corporation making a notation on its records or giving
instructions to any transfer agent of the Corporation in order to implement the
restrictions on transfer set forth and described in this Questionnaire; and

 
10.  
it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), is a “U.S. Person” as such term is defined in Regulation S of
the 1933 Act or was in the United States at the time the securities were offered
or the Agreement was executed.

 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of ______________, 2013.
 


 
______________________________________________
Alan Aaron
Name of Authorized Signatory
 
______________________________________________
Signature of Authorized Signatory




 



 
5

--------------------------------------------------------------------------------

 
